Exhibit 10.6

 

June 2, 2008

 

Mr. Kenneth J. Swanson
c/o Pliant Corporation
1475 Woodfield Road
Schaumburg, Illinois 60173

 

Dear Ken:

 

This letter revises and supersedes as of January 1, 2008, the severance benefit
provisions in the Company’s letter to you of August 17, 2004, in light of the
tax regulations under Section 409A of the Internal Revenue Code.

 

You are eligible for one year of salary continuance (payable over the 12-month
period beginning with your separation from service) and outplacement support in
the event your employment is involuntarily terminated, except if you are
terminated for cause (as determined exclusively by the Company’s Board of
Directors).   In the event that upon your separation you are a “specified
employee” of a “public company” (as those terms are defined in those
regulations) and the total salary continuance exceeds the maximum involuntary
separation pay amount (currently $460,000) permitted by the Section 409A
regulations, the excess will be paid no earlier than the date that is six months
after your separation from service.  The foregoing is not, however, intended to
modify your status of an “at will” employee of the Company.

 

If you agree that this correctly restates the terms of your severance benefit,
please sign one copy of this letter below and return the signed copy to me.

 

 

 

Pliant Corporation

 

 

 

 

By:

 /s/ Harold C. Bevis

 

 

Harold C. Bevis

 

 

President and Chief Executive Officer

 

Agreed:

 

 /s/ Kenneth J. Swanson

 

Kenneth J. Swanson

 

 

--------------------------------------------------------------------------------

 